Citation Nr: 0023870	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for skin rash, to 
include as a result of herbicide exposure.

3.  Entitlement to an increased rating for conjunctivitis, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal of an August 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office located in San Juan, Puerto Rico (RO).  

The issue concerning entitlement to an increased rating for 
conjunctivitis is be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Hearing loss was noted at the time of service entrance.

2.  There is no competent medical evidence of record which 
establishes that the preservice hearing loss underwent an 
increase in severity during active duty.

3.  There is no competent evidence of record relating the 
veteran's current bilateral hearing loss to active service.

4.  There is no medical evidence of a current skin disorder.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and a skin disorder, to include as due to 
herbicide exposure, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that entitlement to service connection 
for bilateral hearing loss and for a skin disorder is 
warranted as he currently has these two disorders as a result 
of his period of active service.  In addition, the veteran 
also claims to have been exposed to Agent Orange while 
serving in Vietnam in 1968 and that this exposure is the 
cause of his claimed skin disorder.  Additionally, the 
veteran claims to experience a rash on his face and an 
itching sensation throughout his body as a result of 
prolonged exposure to the sun.  

Concerning both issues on appeal, the Board's threshold 
question must be whether the veteran has presented a well-
grounded claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit in its decision in 
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. 
denied, Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (Court), which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996); see also Morton v. West, 12 Vet. App. 477, 480 
(1999).

The Court has also held that, in order to establish that a 
claim for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Competent medical evidence is required 
to satisfy this third prong.  Id.  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131.  

Bilateral Hearing Loss

In addition to the law cited above, regulatory criteria 
provide that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  Additionally, where a 
veteran served 90 days or more during a period of war, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. 

A review of the veteran's service medical records reflects 
that during his service pre-induction examination conducted 
in November 1966 hearing in both of his ears showed bilateral 
hearing loss.  Audiometric testing conducted in conjunction 
with the veteran's January 1968 service induction examination 
also showed the presence of impaired hearing.  However, a 
January 1968 consultation sheet showed that the veteran was 
referred for hearing evaluation.  Audiogram testing was 
reported as normal and the veteran was noted to be fit for 
induction.  The veteran gave a history of hearing loss at the 
time of his separation examination in November 1969; however, 
on testing, normal hearing, bilaterally, was found.  

The report of a VA examination conducted in March 1970 did 
not report hearing loss, and the veteran did not indicate 
problems associated with hearing loss in the course of the 
examination.  A private audiology examination dated in August 
1997, shows that the veteran gave a history of hearing loss 
and exposure to occupational noise.  Bilateral sensorineural 
auditory loss was diagnosed, which affected reception and 
discrimination of speech.  

After a thorough review of the evidence, the Board finds the 
veteran has not submitted a well-grounded claim of service 
connection for bilateral hearing loss.  In reaching this 
conclusion, the Board notes that while clinical findings of 
impaired hearing are shown to have been documented at the 
time of the veteran's pre-induction examination in 1966, and 
induction examination in 1968, audiometric test results at 
the time of the veteran's service separation examination, in 
1969, were not shown to demonstrate impaired hearing.  With 
respect to post-service medical evidence, the first 
documented finding of hearing loss was in August 1997, when 
bilateral sensorineural hearing loss was diagnosed.  

The Board has taken into consideration the veteran's 
contentions concerning his claimed hearing loss.  The veteran 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting his own testimony, 
because, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.").  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997); aff'd sub nom. Carbino 
v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom, Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

The veteran has not submitted competent medical evidence 
relating his bilateral sensorineural hearing loss to his 
active service.  Also, the record is absent of any evidence 
which provides a showing that sensorineural hearing loss 
become manifest to a degree of 10 percent within one year 
from the date of the veteran's service separation.  
Additionally, as noted above, review of the veteran's service 
medical records does not include competent medical evidence 
which tends to show that the veteran's impaired hearing, 
evident at the time of his entry into active duty, underwent 
a increase in severity during his period of active duty.  
Accordingly, the Board must find that the veteran's claim for 
service connection for bilateral hearing loss is not well 
grounded.

Skin Disorder

A review of the evidence shows that on the appellant's pre-
induction examination, dated in November 1966, clinical 
evaluation of the skin was normal.  The veteran's skin was 
also clinically evaluated as normal on both the induction 
examination, conducted in 1968, and the separation 
examination, conducted in 1969.  Additionally, review of 
various treatment records dated during the veteran's period 
of active duty does not reveal complaints or findings of a 
skin disorder.  A VA examination conducted in March 1970, 
shows that evaluation of the veteran's skin was normal.  
Review of the evidentiary record does not show treatment for 
or findings of a skin disorder subsequent to service 
separation, and the veteran does not contend otherwise.  

The Board points out that a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides if the 
veteran has one of the presumptive diseases listed under 38 
C.F.R. § 3.309(e) (1999).  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307(a)(6) (1999).  However, a current skin 
disorder is not shown by the evidence of record.  

Because establishing a well grounded claim requires medical 
evidence of a current disability and no such evidence is of 
record showing a current skin disability in this case, the 
claim for service connection for skin disorder is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for bilateral hearing loss 
and a skin disorder, to include as due to herbicide exposure, 
is denied.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected conjunctivitis is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

Once a claim is well grounded, the Board has a duty to assist 
the veteran in the development of facts pertinent to his 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  This duty 
to assist includes obtaining a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of disability.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  See also Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The examination should take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran has claimed to have undergone three eye 
operations to remove infections from his eyes.  Review of the 
record does not appear to contain reports and/or treatment 
records associated with these surgical procedures.  
Additionally, a VA visual examination conducted in July 1997, 
reported complaints of frequent cysts in the eyelids and 
progressive loss of vision.  Allergic conjunctivitis was 
diagnosed.  

Conjunctivitis is evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017 and 6018 (1999).  Under both diagnostic 
codes a noncompensable evaluation is assigned when 
conjunctivitis is healed with no residuals, or an evaluation 
can be assigned based on residuals.  A 10 percent evaluation 
can be assigned under Diagnostic Code 6017 if conjunctivitis 
is active, with objective symptoms, while evaluations can be 
assigned under Diagnostic Code 6018 for chronic trachomatous 
conjunctivitis which is "[a]ctive; rate for impairment of 
visual acuity; [with a] minimum rating while there is active 
pathology" of 30 percent.  

Additionally, the Board points out that a June 1998 rating 
action denied the veteran's claim for entitlement to an 
increased rating for a right ankle disability.  The veteran 
was notified of this decision in June 1998, and as part of a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA in June 1998, the veteran expressed disagreement with the 
denial of the increased rating for his service-connected 
right ankle disability.  The record does not reflect that a 
statement of the case (SOC) has been issued regarding the 
veteran's claim for an increased rating for his right ankle 
disability.  The Court has held that in a case in which a 
veteran expressed disagreement in writing with a RO decision 
and the RO failed to issue a SOC, the Board should remand the 
issue, as opposed to referring it there, for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order ensure that the VA has met its duty to 
assist the claimant and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment which has not already been 
associated with the veteran's claims 
folder, to include records associated 
with the above-discussed 3 eye operations 
which the veteran has  claimed to have 
previously undergone.  

2.  The RO should arrange for the veteran 
to be examined by a VA ophthalmologist 
for the purpose of determining the nature 
and current severity of the veteran's 
conjunctivitis.  In this regard, the 
examiner should conduct all indicated 
tests and studies and should be asked to 
provide a detailed report of all 
findings.  Specifically, the examiner 
should be asked to indicate whether the 
veteran's condition may be classified as 
"chronic trachomatous conjunctivitis" 
and, if so, whether there exists an 
active pathology in this regard.  If any 
trachomatous conjunctivitis found is 
healed, the examiner should indicate 
whether there exist any residuals of such 
condition.  Regardless of whether the 
veteran has trachomatous conjunctivitis 
or whether he has some other form of 
conjunctivitis, the examiner should note 
all signs and symptoms of the condition.  
Additionally, the examiner should be 
asked to provide data concerning the 
veteran's visual acuity.  The examiner's 
report should reflect a review of the 
entire evidentiary record; accordingly, 
the claims file and a copy of this Remand 
should be provided to the examiner prior 
to the examination.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim of an increased 
rating for conjunctivitis.  If the 
decision remains adverse to the veteran, 
the RO must issue him a Supplemental 
Statement of the Case.  After the veteran 
has been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

5.  The RO should furnish the veteran with 
a SOC as to the issue of entitlement to an 
increased rating for a right ankle 
disability.  The veteran is reminded that 
he has yet to give the Board jurisdiction 
over this issue by perfecting an appeal 
(by filing a substantive appeal) rating 
decision denying this issue.  38 C.F.R. 
§ 20.202 (1999).  If the veteran perfects 
the appeal as to this issue, the issue 
should be returned to the Board for 
appellate review.  The issue should not be 
returned to the Board unless the veteran 
files a timely substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


